Case 2:20-cv-00419-JRS-MJD Document 12-1 Filed 02/12/21 Page 1 of 2 PageID #: 53


                                              STATEMENT OF WORK

                                            MEDICAL OFFICE ASSISTANT



1. SERVICE TO BE PERFORMED: Contractor will provide non-personal services for (4) Medical Office Assistants
     (MOA) for the Federal Correctional Complex, in Terre Haute, Indiana (FCC Terre Haute).


Z.   SCHEDULE: Services at FCC Terre Haute will be scheduled during the regular work hours (i/e. Monday through
     Friday) during regular work hours of 7:30 a.m. to 4:00 p.m. Contractor visits to the institutions will be scheduled
     by the Health Services Administrator. The contractor will be scheduled for (4) to (7) sessions per day, with
     sessions defined as (1) hour in duration, for an estimated total of 36 sessions per week.


3. SUPPLIES: All supplies that the contractor may routii1e!y use will be supplied by FCC Terre Haute. These supplies
     will normally include any materials needed to perform the services covered under this contract. Any records
     maintained by the contractor under this contract will remain the property of FCC Terre Haute.



SCOPE OF SERVICES:

     A. · Provide nursing assistant care to include taking and recording patient history, vital signs, making
          appointment's, assisting PA's and Physicians in clinical activities.


     B. Draw blood from patients for analysis or other medical purposes.

     c.   Collect and process Urinalysis.


     D. Operation of EKG machine and other special medical apparatus and equipment within the HSU.

     E.   Assist PA's and Physicians visiting clinical specialty consultants in the management and coordination of
          patient flow through the chronic care clinic, optometry and general clinics when scheduled.


     F. Will assist primary providers in the urgent care room when necessary.

     G. Provide general nursing assistant duties.

     H. Receive inmate passes, pull, file, and copy medical records, maintain supplies in all exam rooms and scan
          records into BEMR.


     I.   Screen eye exams and assist Physicians and PA's in minor surgical cases.


     J.   Maintain daily sick call list.


     K. Once competencies are complete, will provide intramuscular, subcutaneous, and intradermal injections.

     L.   Maintain and update BEMR scheduler.
Case 2:20-cv-00419-JRS-MJD Document 12-1 Filed 02/12/21 Page 2 of 2 PageID #: 54



     M. Enter Callouts into Sentry.




4.   SPECIAL QUALIFICATION REQUIRED


     Candidate must be a graduate of an accredited Medical Office Assistant or Medical Nursing Assistant Program.
     Not required, but highly recommended, 2 years of documented experience as a Medical Office Assistant. Also
     must provide 3 letters of reference.




5.   INMATE MANAGEMENT:

     Provisions of services under this contract will require frequent and unsupervised contact with inmates. The
     contractor will not be responsible for the management of inmates other than those inmates involved in
     activities within the scope of work. The contractor agrees to attend an orientation program and agrees to abide
     by rules of the institution to better assure their safety and well-being.




6.   INSTITUTION SECURITY:

     The contractor agrees to adhere to all regulations prescribed by the institution for safety, custody, and conduct
     of inmates. The contractor shall attend an orientation program prior to assuming institution involvement.
     Reimbursement of the contractor, for the time spent in the institution orientation or other specific security
     related training, will be at the contract rate prorated hourly.




7.   MONITORING OF CONTRACTORS:

     Performance will be monitored by the Health Services Administrator.




8.   OTHER MISCELLANEIOUS INFORMATION:

     This is a contractual agreement and not an appointment. All duties outlined in this statement of work shall be
     performed in accordance with standards and methods generally accepted within the contractors' own field or
     expertise. This will not constitute an employer/employee relationship.
